Title: John Adams to William Carmichael, 22 April 1784
From: Adams, John
To: Carmichael, William


        
          Sir
          The Hague 22 April 1784
        
        I have received the Letters you did me the Honour to write me from Madrid the 15. Jan. and the  Feb.— I am very glad that Mr Barry and Mr Fitch are pleased with your Civilities to them: But I never knew any Thing of Mr Fitch’s Note, nor of the Watch, nor did I ever introduce either of them to you, with a Thought of their making you presents. and I agree with you that presents upon Such occasions, destroy all the Pleasure, We have in Shewing a Respect, to the Recommendations of our Friends.
        
        But I am in a Case, Somewhat like yours. I had shewn Mr Fitch Some Civilities in Holland and in Paris, which he not only returned with much Politeness in London but when he Sailed for Jamaica, left orders, with his Agent to send me a Present of choice old Madeira Wine and Jamaica Spirit.— I was sorry at the sight of it, but instead of sending it after him or refusing to receive it I comforted my Heart with a few Bottles of it, while I Staid and gave the rest to a Friend or two, when I came away. and I advise you to follow the Same Example, and keep the Watch untill you see Mr Fitch or give it away to a Friend. never trouble your head to send him any equivalent. rather send him back the Watch itself. But I dont think that is worth while.
        Fitch is a West Indian, generous and rich and has but one Child. I dont imagine he meant any Thing improper, or thought that what he did was amiss. if he did, you will see to it, that it does no harm.
        The Idea of following the Swiss Example, in having no Ministers at foreign Courts, Seems to prevail in America, but I dont believe there is any Foundation for the Insinuation, that the Americans have any Aversion for the Spanish Nation. On the Contrary, there is a kind of Grandeur and Honour in the Spanish Character, which should be a foundation of Esteem and Admiration.
        I am Still as uninformed as you, respecting the Intentions of Congress, in many material Points: But it will be a sufficient Excuse, for Us to make, when We do no service, to have it to say that We have no Power. for my own part, Since the Peace, I have dismissed my Anxiety, and am determined to be happy. our Country will be so if she deserves it: if not, our solicitude cannot make her so.
      